The following order has been entered on the motion filed on the 17th day of January 2006 by Center for Responsible Lending, N.C. Justice Center, Legal Services of Southern Piedmont, Pisgah Legal Services, Legal Aid Society of Northwest North Carolina and Financial Protection Law Center for leave to file Amici Curiae Brief:"Motion Allowed. Unless already submitted, the Amici Brief shall be submitted to the court within the times allowed and in the manner provided by Appellate Rule 28(i). By order of the Court in conference this the 18th day of January 2006."